Exhibit 10.1




EAGLEVILLLE PROPERTY

EXPLORATION AND MINING LEASE AND OPTION TO PURCHASE AGREEMENT




This Exploration and Mining Lease and Option to Purchase Agreement (the
“Agreement”) is made and entered into this 13th day of December, 2011 (the
“Effective Date”) by and between Mountain Gold Exploration, Inc., (“MGEINC”) a
Nevada Corporation with an undivided interest of 34% and Lane A. Griffin and
Associates with an undivided interest of 66%, collectively herein referred to as
(the “Owner”) and Rarus Minerals Inc., a Nevada Corporation (the “Lessee”).







RECITALS




A.

Owner owns or controls the mineral rights and other certain interests to the
Eagleville Property which consists of 57 unpatented lode-mining claims located
on United States Bureau of Land Management ("BLM") lands in the Eagleville
Mining District, Mineral County, Nevada. The Eagleville Property claims are
described in greater detail in Exhibit A attached hereto. Collectively, the
Eagleville Property, including but not limited to the claims, shall be referred
to as (the “Property”.)




B.

Owner desires to lease the Property to Lessee and to grant to Lessee the option
to purchase the Property on the terms and conditions of this Agreement.




NOW THEREFORE, in consideration of their mutual promises, the parties agree as
follows:




1.

Definitions. The following defined terms, wherever used in this Agreement, shall
have the meanings described below:




1.1

“Applicable Environmental Laws” means any applicable federal, state, or local
government law (including common law), statute, rule, regulation, ordinance,
permit, license, requirement, agreement or approval, or any applicable
determination, judgment, injunction, directive, prohibition or order of any
governmental authority with jurisdiction at any level of federal, state, or
local government, relating to pollution or protection of the environment,
ecology, natural resources, or public health or safety.




1.2

“Area of Interest” (the “AOI”) means the geographic area and legal description
exterior to the boundary of the claims and effective as of the Property as it
exists on the Effective Date. The AOI shall be defined as: T 14N, R33E sections
32, 33, 34 and 35 and T 13N, R 33E sections 2, 3, 4, 5, 8, 9, 10 and 11.




1.3

“Closing” means the delivery and exchange of documents and payments described in
Section 5.




1.4

“Closing Date” means the date on which Lessee’s purchase of the Property is
closed in accordance with Section 5.




1.5

“Commercial Production” means the mining, extraction, processing and recovery
for sale of Minerals from the Property, excluding the taking of Minerals from
the Property for the purpose of bulk sampling or determining the amenability of
the Minerals to beneficiation processes or mining;




1.6

“Data” means any and all factual and interpretative, original and copies of all
written, hard copy and digital geological, geochemical, metallurgical and
geophysical data, including but not limited to reports, documents,
correspondences, maps, drill logs, drill chips trays, core, coarse rejects,
pulps, core tests, hand samples, surveys, assays, analyses, production reports,
operations, technical, accounting and financial records, and all other
information present, acquired, generated, delivered to or in Lessee’s possession
pertaining to the Property and Owner’s interest herein.




1.7

“Deed” means the conveyance, included as Exhibit C, which Owner is obligated to
execute and deliver to Lessee on Lessee’s exercise and closing of the Option in
accordance with Section 5.5.




1.8

“Effective Date” means December 13, 2011, regardless of the signatures execution
dates.




1.9

“Governmental Regulations” means all directives, laws, orders, ordinances,
regulations and statutes of any federal, state, provincial or local agency,
securities commission, court or office.





--------------------------------------------------------------------------------




1.10

“Hazardous Materials” means any material, waste, chemical, mixture or byproduct
which: (i) is or is subsequently defined, listed, or designated under Applicable
Environmental Laws as a pollutant, or as a contaminant, or as toxic or
hazardous; or (ii) is harmful to or threatens to harm public health, safety,
ecology, or the environment and which is or hereafter becomes subject to
regulation by any federal, state or local governmental authority or agency.




1.11

“Interest Rate” means LIBOR plus two percent (2%) per annum.




1.12

“Lease Year” means each one (1) year period following the Effective Date during
the Term.




1.13

“Lessee” means Rarus Minerals Inc., a Nevada Corporation, and its successors and
assigns.




1.14

“Minerals” means all minerals and mineral materials, including gold, silver,
platinum and platinum group metals, base metals, antimony, chromium, cobalt,
copper, lead, manganese, mercury, nickel, molybdenum, titanium, tungsten, zinc,
and other metals and mineral materials that are on, in or under the Property.




1.15

“Payments” means the Advanced Royalty Payments, Production Royalty Payments, and
Common Share Issuance payable by Lessee in US Dollars and in the methods in
accordance with Sections 4, 4.1, 4.2, 4.3, 4.4 and 4.5.




1.16

“Net Smelter Returns (the “NSR”) means the net smelter returns from the
production of Minerals from the Property as calculated and determined in
accordance with Section 4 and 4.2, and Exhibit B attached to the Deed.




1.17

“Option” means the option to purchase the Property granted by Owner to Lessee in
accordance with Section 4, 4.3, 4.4 and Section 5.




1.18

“Owner” means collectively Mountain Gold Exploration, Inc. (“MGEINC”) a Nevada
Corporation and its successors and assigns; and Lane A. Griffin and Associates
and its successors and assigns.




1.19

“Property” means the 57 unpatented mining claims situated in Mineral County,
Nevada and more particularly described in Exhibit A attached hereto, plus any
additional unpatented mining claims located within the Area of Interest by Owner
or Lessee, which shall be made subject to this Agreement in accordance with its
terms. If Lessee, its successors or assigns amends, relocates or patents any of
the unpatented mining claims described in Exhibit A, or if Lessee converts any
of such claims into leases or other types of property rights or interests
pursuant to any amendment of the United States Mining Law of 1872, such claims,
rights and interests shall be deemed to be included within the Property.




1.20

“Purchase Price” means the purchase price for the Property described In Section
5.




1.21

“Royalty” means the production royalty payable in cash or in-kind by Lessee to
Owner in accordance with Section 4, 4.2 and 4.3.

 

2.

Lease and Grant of Rights. Owner hereby leases (the “Lease”) the Property to
Lessee and grants Lessee the rights and privileges to use the Property pursuant
to the terms of this Agreement.




2.1

Lease. Owner leases the Property to Lessee for the purpose of exploration for
Minerals. Lessee shall have the right to conduct all customary mineral
exploration activities including, but not limited to geological mapping, soil
sampling, rock chip sampling, geophysical surveys, trenching, drilling, and
excavation of test pits for bulk samples, all subject to appropriate state and
federal permitting. Lessee shall further have the right to develop and mine such
Minerals in accordance with all Federal and State laws and regulations.




2.2

Water Rights. Subject to the regulations of the State of Nevada concerning the
appropriation and taking of water, Lessee shall have the right to appropriate
and use water, to drill wells for the water on the Property and to lay and
maintain all necessary water lines as may be required by Lessee in its
operations on the Property. If lessee acquires or files any application for
appropriation or a permit, it shall cause each such application and permit to be
taken jointly in the names of Owner and Lessee. On termination of this
Agreement, except on Lessee’s exercise and closing of the Option, Lessee shall
assign and convey to Owner all permits and water rights appurtenant to the
Property, which are acquired by Lessee during the term of the Agreement. If
Lessee exercises and closes on the Option, Owner shall assign and convey to
Lessee all permits and water rights appurtenant to the Property.




2.3

Cross Mining. Lessee may use the Premises for any shafts, openings, pits, and
stockpile-grounds sunk or made for the mining, removal, and/or stockpiling of
any Mineral Substances from any adjoining or nearby property. Mineral Substances
taken from the Premises shall at all times be kept entirely separate and
distinct from any other ore or concentrated product, until the same are measured
and sampled so that the rights of Owner shall be at all times preserved and
protected.





2




--------------------------------------------------------------------------------




2.4

Commingling. Lessee shall have the right to commingle ore and minerals from the
Premises with ore from other lands and properties; provided, however, that
Lessee shall calculate from representative samples the average grade of the ore
and shall weigh (or calculate by volume) the ore before commingling. If
concentrates, dore, or any other processed, beneficiated, or refined mineral
products (“Concentrates”) are produced from the commingled ores by Lessee,
Lessee shall also calculate from representative samples the average recovery
percentage for all such concentrates produced during the calendar quarter and
shall allocate a percentage of concentrate production to Owner according to such
calculations. In obtaining representative samples and calculating the average
grade of the ore and average recovery percentages, Lessee may use any procedures
accepted in the mining and metallurgical industry which it believes suitable for
the type of mining and processing activity being conducted and, in the absence
of fraud, its choice of such procedures shall be final and binding on Owner. In
addition, comparable procedures may be used by Lessee to apportion among the
commingled ores penalty charges, if any, imposed by the purchases or such ore or
concentrates.




3.

Term. Subject to prior termination, the term (the “Term”) of this Agreement
shall be for a period of fifty (50) years commencing on the Effective Date.




4.

Consideration for the Granting of the Lease. Lessee shall make the following
Payments to Owner:




4.1

Advanced Royalty Payments. In consideration of the granting of the Lease to the
Lessee, on the dates described below, Lessee shall pay to Owner their respective
percentage:




Date

 

Payment Amount

On Execution of this Agreement (“Effective Date”)

$

15,000.00*

First anniversary of the Effective Date

$

15,000.00

Second anniversary of the Effective Date

$

20,000.00

Third anniversary of the Effective Date

$

30,000.00

Fourth anniversary of the Effective Date

$

40,000.00

Fifth thru tenth anniversary of the Effective Date

$

50,000.00

Eleventh anniversary of the Effective Date and thereafter

$

100,000.00




*(With the payment split as: $5,100 (34%) to Mountain Gold Holdings LLC Series
C; and $9,900 (66%) to Lane A. Griffin and Associates; and all   future payments
being based on the same split of 34% to Mountain Gold Holdings LLC Series C; and
66% to Lane A. Griffin and Associates).




The Advanced Royalty Payments shall be nonrefundable and Owner shall have sole
discretion on which payment to accept on the First anniversary. The Advanced
Royalty Payments shall be credited against the Royalty, but not the Purchase
Price. The Advanced Royalty Payment which is due within 15 days of the Effective
Date shall be delivered and received by Owners or this Agreement shall be null
and void and Lessee shall have no rights, title or interest to this Agreement,
unless modified and agreed upon in writing by both parties.




4.2

Production Royalty Payment. Lessee shall pay to Owner a production royalty equal
to three percent (3%) of the Net Smelter Returns (“NSR”) from the production or
sale of Minerals from the Property. Lessee shall pay to Owner a production
royalty equal to one percent (1%) of the Net Smelter Returns (“NSR”) from the
production or sale of Minerals from all third party properties within the Area
of Interest (“AOI”). Lessee shall calculate and pay the Royalty in accordance
with Exhibit B attached to the Deed, included as Exhibit C. Lessee shall pay the
Royalty within one (1) month after the last day of each calendar month during
which Lessee sells or ships any Minerals or products of Minerals produced from
the Property. The production royalty for barite shall be ten percent (10%) of
gross production receipts from the sale of barite.




4.3

Royalty Purchase Option. Lessee shall have the option to purchase a portion of
the 3% Royalty from the “Property” representing one percent (1%) of the NSR for
one million dollars ($1,000,000 million), in accordance with the terms of the
Deed. Lessee shall have the option to purchase an additional one percent (1%) of
the NSR for three million dollars ($3,000,000 million), in accordance with the
terms of the Deed. Lessee may exercise the option to purchase the Royalty at any
time within one hundred and eighty (180) days after Lessee completes a positive,
bankable, feasibility study and commits the development of the Property as a
mine. The one percent (1%) Royalties from third parties within the AOI shall not
be available for purchase.




4.3

Method of Payment. All payments by Lessee to Owner shall be paid by check, wire
or delivery of “In-Kind” at Owner’s sole discretion, and delivered to Owner at
its address for notice purposes or by wire transfer to an account designated by
each Owner. At Owner discretion and election, the payment of Precious Metals NSR
Royalty may be paid in Cash or In-kind as defined in Exhibit B. All payments
shall be accompanied by a statement explaining the manner in which the payment
was calculated. Payments shall be delivered to Owner in the amounts of 100%. All
cash payments and sums referred to in this Agreement shall be in United States
currency or In-Kind.





3




--------------------------------------------------------------------------------




4.4

Common Shares Issuance. Owner shall receive the following shares of Lessee
common stock, which shall be distributed as follows:




a)

500,000 shares of Lessee common stock to Mountain Gold Holdings, LLC Series S
within thirty (30) days of the Effective Date or this Agreement shall be null
and void and Lessee shall have no rights, title or interest to this Agreement,
unless modified and agreed upon in writing by Owner and Lessee; and




b)

1,000,000 shares of Lessee common stock to Lane Griffin and Associates within
thirty (30) days of the Effective Date or this Agreement shall be null and void
and Lessee shall have no rights, title or interest to this Agreement, unless
modified and agreed upon in writing by Owner and Lessee,




The shares of Lessee common stock shall be deemed fully paid and non-assessable,
and issued in compliance with all applicable federal and state securities laws.
The Owner will have the same privileges and rights as all other holders of
Lessee common stock. The stock shall be issued and delivered to the Owner based
on their appropriate interest in the Property. Owner acknowledges that the stock
evidencing the shares shall bear a legend indicating that the shares have not
been registered under the Securities Act of 1933, as amended, and are restricted
securities for purposes of U.S. federal securities laws. The shares of Lessee
common stock being issued to Owner may not be sold, transferred or assigned in
the absence of an effective registration statement for the securities under said
Act, or an opinion of counsel, in form, substance and scope customary for
opinions of counsel in comparable transactions, that registration is not
required under said Act and that there is an applicable exemption under the Act.
Lessee shall not unreasonably delay, interfere with or hinder Owners’ request to
remove any restrictive legend associated with the shares so long as such request
is in compliance with U.S. federal securities laws.




4.5

Late Charge and Interest. Lessee acknowledges that late payment by Lessee to
Owner of Advanced Royalty Payments, Royalty or other payment or sums due from
Lessee will cause Owner to incur costs not contemplated by this Agreement, the
exact amount of which will be extremely difficult to ascertain. Accordingly, if
any Advanced Royalty Payment, Royalty or any other amount due and payable by
Lessee is not received by Owner within thirty (30) days after such amount is
due, then Lessee shall pay to Owner a late fee equal to five percent (5%) of
such overdue amount. The parties agree that such late fee represents a fair and
reasonable estimate of the costs Owner will incur by reason of any late payment
by Lessee. Owner acceptance of such late charge shall not constitute a waiver of
Lessee’s default with respect to such overdue amount, nor prevent Owner from
exercising any of Owners other rights and remedies granted under this Agreement.
If any Advanced Royalty Payment, Royalty or other amount payable by Lessee
remains delinquent for a period in excess of one hundred and twenty (120) days,
Lessee shall pay to Owner, in addition to the late payment, interest from and
after the due date based on the Interest Rate. Lessee’s payment of such interest
shall not excuse or cure any default by Lessee. If any Advanced Royalty
Payments, Royalty or other stock issuances or amount payable by Lessee remains
delinquent for a period in excess of one hundred and twenty (120) days, then
this Agreement shall be null and void and Lessee shall have no rights, titles or
interests to this Agreement or the Property.




4.6

Reimbursement of Annual Fee. Based on the standard BLM property maintenance
anniversary of September 1st of each year, Lessee agrees to reimburse Owner for
BLM and Mineral County Annual Maintenance and Notice to Hold Payments, such
reimbursements to begin at the September 1, 2012 BLM property maintenance
anniversary date; and, in respect of the County fees, the first Mineral County
annual maintenance anniversary date starting in 2012.




4.7

Work Commitment. In consideration of the granting of the Lease to the Lessee,
Lessee shall be obligated to expend the amounts (the “Work Commitment
Expenditures”) list below on exploration activities by the end of each Lease
year as set forth below. Federal and County Mining Claim Maintenance Fees and
staking and filing fees are not expenses that Lessee may expense towards the
Work Commitment.




Lease Year

 

Amount

First Lease Year

$

10,000.00

Second Lease Year

$

25,000.00

Third Lease Year

$

50,000.00

Fourth Lease Year

$

75,000.00

Fifth Lease Year and thereafter

$

100,000.00








4




--------------------------------------------------------------------------------




All work expenditures made by Lessee during any Lease Year in excess of the work
commitment expenditures required for such Lease Year shall be credited, as far
as they will go, against work commitment requirements for any subsequent Lease
Year. For any work commitment expenditure not fulfilled with the above work
commitment time frames, the difference between the actual expenditure and the
minimum work commitment expenditures shall be paid to Owner at a rate of 50% of
the remaining expenditure in US dollars as the fulfillment of Lessee’s
obligation and Lessee shall be entitled to keep (and not expend) 50% of such
remaining expenditure up to and including the Fourth Lease Year; and in the
Fifth Year and, henceforth thereafter, Lessee shall pay 100% each year to Owner
for the amount of the difference between actual expenditure and the minimum
required work commitment expenditure, for that applicable year.




5.

Option to Purchase. Owner grants to Lessee the exclusive right to purchase the
Property, subject to the Royalty reserved by Owner, and subject to Lessee’s
obligations under the conveyance executed and delivered by Owner on the closing
of the Option. The Purchase Price for the Property shall be Four Hundred
Thousand Dollars ($400,000.00). The Advanced Royalty Payments payable by Lessee
to Owner in accordance with Section 4.1 shall not be credited against the
Purchase Price. Lessee’s payment of the Purchase Price shall not be credited
against the Royalty.




5.1

Notice of Election. If Lessee elects to exercise the Option, Lessee shall
deliver written notice to Owner during the Term of this Agreement. Following
Owner’ receipt of Lessee’s notice to exercise the Option, the parties shall make
diligent efforts to close the conveyance of the Property within thirty (30) days
thereafter.




5.2

Real Property Transfer Taxes. Lessee shall pay the real property transfer taxes,
if any, the costs of escrow and all recording costs incurred in closing of the
Option.




5.3

Proration of Taxes. Payment of any and all state and local real property and
personal property taxes levied on the Property and not otherwise provided for in
this Agreement shall be the responsibility of the Owner.




5.4

Payment on Closing. On closing of the Option, Lessee shall pay the Purchase
Price to Owner.




5.5

Conveyance on Closing. If Lessee exercises and closes the Option, Owner shall
execute and deliver to Lessee the Deed. The parties shall complete the Deed by
inserting the description of the Property and the schedule of the Advanced
Royalty Payments. Owner and Lessee shall execute and deliver such other written
assurances and instruments as are reasonably necessary for the purpose of
closing the purchase of the Property.




5.6

Effect of Closing. On closing of the Option, Lessee shall own the Property,
subject to the Royalty reserved by Owner and Lessee’s obligations stated in the
Deed.




6.

Compliance with the Laws. During the Term, Lessee agrees it shall at Lessee’s
sole cost: (1) apply for all necessary permits, licenses and approvals; (2)
promptly comply with all Governmental applicable Laws and Regulations relating
to the condition, use or occupancy of the Property by Lessee, including but not
limited to all exploration and development work performed by Lessee; (3) notify
promptly Owner of any allegations of substantial violation thereof; and (4)
prepare and file all reports or notices required by Lessee. Lessee shall not be
in breach of this provision if a violation has occurred in spite of the Lessee’s
good faith efforts to comply, and Lessee has timely cured or disposed of such
violation through performance, or payment of fines and penalties. For greater
certainty, in respect of Section 8 during the Term, Lessee shall be responsible
for title, property and permitting issues. Lessee shall, at its sole cost,
promptly comply with all applicable Governmental Regulations regarding
reclamation of the Property and Lessee shall defend, indemnify and hold harmless
Owner from any and all actions, assessment, mining claims, costs, fines,
liability and penalties arising from or related to Lessee’s failure to comply
with any applicable Governmental Regulations. Lessee shall perform or cause to
be performed during the Term all work necessary to comply with agreements,
concessions or other instruments constituting and governing the Property and
associated mining claims and shall take measures necessary to maintain same in
full force and effect. Lessee agrees to fence off all dangerous openings on the
property and shall complete all necessary closure activities and repairs within
one hundred and twenty (120) days of the Effective Date.

 

7.

Lessee’s Work Practices and Reporting.




7.1

Work Practices. During the Term, Lessee shall work the Property in a miner-like
manner.




7.2

Inspection of Property and Data. During the Term, Owner shall have the right to
examine and make copies of all Data regarding the Property in Lessee’s
possession during reasonable business hours and upon prior notice, provided,
however, that the rights of the Owner to examine such Data shall be exercised in
a manner that does not interfere with the operations of the Lessee. During the
Term, Owner shall be permitted to enter the Property and Lessee’s workings at
all reasonable times for the purpose of inspection, but Owner shall enter on the
Property at their own risk and in such a manner which does not unreasonably
hinder, delay or interfere with Lessee’s operations.





5




--------------------------------------------------------------------------------




7.3

Reports and Release of Data. Within sixty (60) days of the end of each Lease
Year, Lessee shall, at Lessee’s sole costs, deliver to Owner address as set
forth in the Notice provision in Section 22 herein, a copy of all Data, as well
as deliver to Owner a report of all of Lessee’s activities conducted on the
Property for such Lease Year, including itemized information concerning Work
Commitment Expenditures incurred during the Lease Year. Within sixty (60) days
of the completion of all third party services which results in the production of
Data (including but not limited to geochemical laboratories, geophysical
surveys, remote sensing surveys), Lessee shall obtain from such service provider
an assignment of all intellectual property rights in the Data to the Owner and
provide a copy of the same to the Owner. Lessee shall as well as forward release
letters from third parties of specific surveys and data generated to Owner such
that Owner owns the data and has full access to the Data.




8.

Location of Additional Unpatented Mining Claims. During the Term, all unpatented
mining claims acquired by either Owner or Lessee which are partially or wholly
in the Area of Interest shall be recorded in Owner’s name and shall be part of
and subject to this Agreement. If either Lessee or Owner acquires any unpatented
mining claims in the Area of Interest, such party shall promptly notify the
other party. Either party may execute and deliver an amendment of this
Agreement, in recordable form, which provides that the newly acquired unpatented
mining claims are part of the Property and are subject to this Agreement. The
amendment may be recorded by either party.




8.1

Owner Acquired Rights. If at any time while this Agreement is in effect, Owner
stakes or otherwise acquires, directly or indirectly, any right to or interest
in any mining claims, license, lease, grant, concession, permit, patent, or
other minerals, property or surface rights or water rights (collectively, the
“Acquired Rights”) located wholly or partly within the Area of Interest, the
Owner shall forthwith give notice to Lessee of that staking or acquisition, the
cost thereof and all details in possession of the Owner with respect to the
nature of the Acquired Rights and the known mineralization. Lessee may, within
sixty (60) days of receipt of this notice, elect to include within the Option
the Acquired Rights by reimbursing the Owner for any and all acquisition costs.
If Lessee elects not to include the Acquired Rights as part of the mining claims
subject to this Agreement the Owner shall hold such Acquired Rights separate
from this Agreement and Firestone shall have no rights or obligations thereto.




8.2

Lessee Acquired Rights. If at any time while this Agreement is in effect, Lessee
or otherwise acquires Acquired Rights located wholly or partly within the Area
of Interest, then those Acquired Rights shall: (a) be included under this
Agreement; (b) the cost of acquisition shall be deemed to be Exploration
Expenditures; and (c) be transferred to the Owner should this Agreement expire
or terminate.




8.3

Existing Third Party Rights. Existing third party Rights wholly or partly
located in the Area of Interest at the Effective Date are not subject to this
Agreement; however, if third party Rights expire while this Agreement is in
effect, then both the Owner and the Lessee have the right to stake or otherwise
acquire any Rights subject to 8.1 and 8.2.




9.

Liens and Notices of Non-Responsibility. Lessee agrees to keep the Property at
all times free and clear of all liens, charges and encumbrances of any and every
nature and description done made or caused by Lessee, and to pay, and defend,
indemnify and hold harmless Owner from and against, all indebtedness and
liabilities incurred by or for Lessee which may or might become a lien, charge
or encumbrance; except that Lessee need not discharge or release any such lien,
charge or encumbrance so long as Lessee disputes or contests the lien, charge or
encumbrance and posts a bond sufficient to discharge lien acceptable to Owner.
Subject to Lessee’s right to post a bond in accordance with the foregoing, if
Lessee does not within sixty (60) days following the imposition of any such
lien, charge or encumbrance, cause the same to be released of record, Owner
shall have, in addition to Owner’s contractual and legal remedies, the right,
but not the obligation, to cause the lien to be released by such manner as Owner
deems proper, including payment of the claim giving rise to such lien, charge or
encumbrance. All sums paid by Owner for and all expenses incurred by it in
connection with such purpose, including court costs and attorney’s fees, shall
be payable by Lessee to Owner on demand at the Interest Rate. Owner shall, at
Owner’s sole cost, file a Notice of Non-Responsibility in Owner name with the
local County within sixty (60) days of execution of this Agreement and herein
attached as Exhibit C and by this reference incorporated in this Agreement.




10.

Taxes.




10.1

Real Property Taxes. Owner shall pay any and all taxes assessed and due against
the Property before execution of this Agreement, if required. Lessee shall pay
promptly before delinquency all taxes and assessments, general, special,
ordinary and extraordinary, that may be levied or assessed during the Term upon
the Property. All such taxes for the year in which this Agreement is executed
and for the year in which this Agreement terminates shall be prorated between
Owner and Lessee, except that neither Owner nor Lessee shall be responsible for
the payment of any taxes which are based upon income, net proceeds, production
or revenues or any other activities from the Property assessed solely to the
other party. The parties acknowledge that there are presently no real property
taxes assessed against unpatented mining claims, including the unpatented mining
claims which constitute the Property.





6




--------------------------------------------------------------------------------




10.2

Personal Property Taxes. Each party shall promptly when due pay all taxes
assessed against such party’s personal property, improvements or structures
placed or used on the Property.




10.3

Income Taxes. Neither the Owner nor the Lessee shall be liable for any taxes
levied on or measured by income or net proceeds, or other taxes applicable to
the other, based upon payments under this Agreement.




10.4

Delivery of Tax Notices. If Owner receives tax bills or claims that are Lessee’s
responsibility, Owner shall promptly forward them to Lessee for payment.




11.

Insurance and Indemnity.




11.1

Lessee’s Liability Insurance. Lessee shall, at Lessee’s sole cost, keep in force
during the Term a policy of commercial general liability insurance covering
property damage and liability for personal injury occurring on or about the
Property, with limits in the amount of at least Two Million Dollars ($2,000,000)
per occurrence for injuries to or death of person, One Million Dollars
($1,000,000) per occurrence for property damage, and with a contractual
liability endorsement insuring Lessee’s performance of Lessee’s indemnity
obligations of this Agreement.




11.2

Form and Certificates. The policy of insurance required to be carried by Lessee
pursuant to this Section shall have a Best’s Insurance Rating of at least A-IX.
Such policy shall name Owner as an additional insured and contain a
cross-liability and severability endorsement. Lessee’s insurance policy shall
also be primary insurance without right of contribution from any policy carried
by Owner. A certificate of insurance and a copy of Lessee’s insurance policy
shall be provided to Owner before any entry by Lessee or its agents or employees
on the Property and shall provide that such policy is not subject to
cancellation, expiration or change, except upon thirty (30) days prior written
notice to Owner.




11.3

Waiver of Subrogation. Lessee and Owner each waives any and all rights of
recovery against the other, and against the partners, members, officers,
employees, agents and representatives of the other, for loss of or damage to the
Property or injury to person to the extent such damage or injury is covered by
proceeds received under any insurance policy carried by Owner or Lessee and in
force at the time of such loss or damage.




11.4

Waiver and Indemnification. Except to the extent caused by the negligent or
intentionacts or omissions of the Owner, the Owner shall not be liable to Lessee
and Lessee waives all claims against Owner for any injury to or death of any
person or damage to or destruction of any personal property or equipment or
theft of property occurring on or about the Property or arising from or relating
to Lessee’s business conducted on the Property. Lessee shall defend, indemnify
and hold harmless Owner and its members, officers, directors, agents and
employees from and against any and all claims, judgments, damage, demands,
losses, expenses, costs or liability arising in connection with injury to person
or property from any activity, work, or things done, permitted or suffered by
Lessee or Lessee’s agents, partners, servants, employees, invitees or
contractors on or about the Property, or from any breach or default by Lessee in
the performance of any obligation on the part of Lessee to be performed under
the terms of this Agreement (all of the foregoing collectively referred to as
“General Indemnity Claims”). Lessee agrees to defend all General Indemnity
Claims on behalf of Owner, with counsel acceptable to Owner, acting reasonably.
The obligations of Lessee contained in this Section shall survive the expiration
or termination of this Agreement.




12.

Environmental.




12.1

Environmental. Hazardous Materials means any material, waste, chemical, mixture
or byproduct which: (a) is or is subsequently defined, listed, or designated
under Applicable Environmental Laws (defined below) as a pollutant, or as a
contaminant, or as toxic or hazardous; or (b) is harmful to or threatens to harm
public health, safety, ecology, or the environment and which is or hereafter
becomes subject to regulation by any federal, state or local governmental
authority or agency. Applicable Environmental Laws means any applicable Federal,
state, or local government law (including common law), statute, rule,
regulation, ordinance, permit, license, requirement, agreement or approval, or
any applicable determination, judgment, injunction, directive, prohibition or
order of any governmental authority with jurisdiction at any level of Federal,
state, or local government, relating to pollution or protection of the
environment, ecology, natural resources, or public health or safety.





7




--------------------------------------------------------------------------------




12.2

Lessee Hazardous Material Activities. Lessee shall limit any use, generation,
storage, treatment, transportation, and handling of Hazardous Materials in
connection with Lessee’s use of the Property (collectively “Lessee Hazardous
Materials Activities”) to those Hazardous Materials, and to quantities of them,
that are necessary to perform activities permitted under this Agreement. Lessee
Hazardous Materials Activities may include, without limitation, all such
activities on or about the Property by Lessee’s employees, partners, agents,
invitees, contractors and their subcontractors. Lessee shall not cause or permit
any Hazardous Materials to be disposed or abandoned at the Property. Lessee
shall cause all Lessee Hazardous Materials Activities to be performed in strict
conformance to Applicable Environmental Laws. Lessee shall promptly notify Owner
and any applicable governmental agencies of any actual or claimed violation of
Applicable Environmental Laws in connection with Lessee Hazardous Materials
Activities, and Lessee shall promptly and thoroughly cure any violation of
Applicable Environmental Laws in connection with Lessee Hazardous Materials
Activities. If any governmental approval, consent, license or permit is required
under Applicable Environmental Laws for Lessee to perform any portion of its
work at the Property, including without limitation any air emission permits,
before commencing any such work, Lessee shall be solely responsible, at Lessee’s
expense, for obtaining and maintaining, and providing copies of, each approval,
consent, license or permit. Qualified personnel who have received proper
training with respect to Hazardous Materials, including compliance with
applicable OSHA laws and regulations, shall perform all Lessee Hazardous
Materials Activities. Lessee shall cause all Hazardous Materials present at the
Property in connection with Lessee Hazardous Materials Activities to be safely
and securely stored. Lessee agrees to conduct all of its activities on the
Property in accordance with all Applicable Environmental Laws.




12.3

Spills of Hazardous Materials. Lessee shall promptly notify Owner and each
governmental regulatory entity with jurisdiction of any spills, releases, or
leaks of Hazardous Materials that occur in connection with Lessee Hazardous
Materials Activities or Lessee’s use of the Property, including but not limited
to any resulting contamination of the environment (collectively “Lessee
Contamination”). Further, Lessee shall promptly notify Owner and any applicable
governmental agencies of any claims of which Lessee becomes aware regarding any
actual or alleged Lessee Contamination. Lessee shall be solely responsible at
its expense for promptly, diligently and thoroughly investigating, monitoring,
reporting on, responding to, and cleaning up to completion any and all such
Lessee Contamination, in full conformance to Applicable Environmental Laws
(collectively the “Lessee Environmental Response Work”). All Lessee
Environmental Response Work shall be reported to each governmental regulatory
entity with jurisdiction on an ongoing basis (as required by Applicable
Environmental Laws), and Lessee shall diligently attempt to obtain written
concurrence from such each such regulatory entity that all Lessee Environmental
Response Work has been satisfactorily performed and completed. Lessee at its
expense shall keep Owner timely informed of Lessee’s progress in responding to
any Lessee Contamination, including but not limited to providing Owner with
copies, at Lessee’s expense, of all reports, work plans, and communications with
governmental regulatory entities.




12.4

Removal of Stored Hazardous Materials. Before the expiration or termination of
this Agreement, and notwithstanding any other provision of this Agreement, and
in full conformance to Applicable Environmental Laws, Lessee shall: (a) cause to
be properly removed from the Property all Hazardous Materials stored at the
Property in connection with Lessee’s use of the Property or in connection with
Lessee Hazardous Materials Activities; and (b) cause to be properly dismantled,
closed and removed from the Property all devices, drums, equipment and
containments used for handling, storing or treating Hazardous Materials
Activities. As part of the closure and removal activities described in the
preceding sentence, Lessee shall cause to be performed representative
environmental sampling of areas of the Property where such handling, storing or
treating of Hazardous Materials occurred, to confirm that no contamination of
the environment has resulted from any Lessee Hazardous Materials Activities. A
qualified environmental consultant shall perform such sampling, and such
consultant shall promptly issue a written report, which describes the
consultant’s data, findings, and conclusions, a copy of which shall be provided
to Owner at Lessee’s expense. If any Lessee Contamination is discovered, Lessee
shall immediately initiate Lessee Environmental Response Work as prescribed in
this Agreement.




12.5

Environmental Indemnity. Lessee shall promptly reimburse, defend, indemnify
(with legal counsel acceptable to Owner, acting reasonably) and hold harmless
Owner, its employees, assigns, successors-in-interest, agents and
representatives from any and all claims, liabilities, obligations, losses,
causes of action, demands, governmental proceedings or directives, fines,
penalties, expenses, costs (including but not limited to reasonable attorney’s
fees, consultant’s fees and other expert’s fees and costs), and damages, which
arise from or relate to: (a) Lessee Hazardous Materials Activities; (b) Lessee
Contamination; (c) any non-compliance with Applicable Environmental Laws in
connection with Lessee’s use of the Property; or (d) a breach of any obligation
of Lessee under this Section.




12.6

Survival. The provisions of this Section shall survive expiration and
termination of this Agreement.





8




--------------------------------------------------------------------------------




13.

Property Maintenance and Work Commitment.

 




13.1

Annual Assessment Work. To the extent required by law, beginning with the annual
assessment work period of September 1, 2012 to September 1, 2013, and for each
subsequent annual assessment work year commencing during the Term and not less
than thirty (30) days before the applicable deadline, Lessee shall perform, for
the benefit of the Property, work of a type customarily deemed applicable as
assessment work and of sufficient value to satisfy the annual assessment work
requirements of all applicable federal, state and local laws, regulations and
ordinances, if any, and shall prepare evidence of the same in form proper for
recordation and filing, and shall timely record and/or file such evidence in the
appropriate federal, state and local office as required by applicable Federal,
State, County and local laws, regulations and ordinances. Lessee shall deliver
to Owner proof of Lessee’s compliance with this Section not less than fifteens
(15) days before the applicable deadline. If Lessee elects to terminate this
Agreement more than three (3) months before the deadline for performance of
annual assessment work for the succeeding annual assessment year, Lessee shall
have no obligations to either perform annual assessment work or to prepare,
record and /or file evidence of the same for the following annual assessment
year. The parties acknowledge that there are presently no annual assessment work
requirements for the unpatented mining claims which constitute the Property.




13.2

Federal, State and County Mining Claim Maintenance Fees. If under applicable
federal laws and regulations federal annual mining claim maintenance fees are
required to be paid for the unpatented mining claims which constitute all or
part of the Property, beginning with the annual assessment work period of
September 1, 2012 to September 1, 2013 and not less than thirty (30) days before
the applicable deadline, Lessee shall timely and properly pay the federal annual
Mining Claim Maintenance fees, and county annual Affidavit and Notice of Intent
to Hold fees, and shall execute and record or file, as applicable, proof of
payment of the federal annual mining claim maintenance fees and of Owner’s
intention to hold the unpatented mining claims which constitute the Property.
Lessee shall deliver to Owner proof of Lessee’s compliance with this Section not
less than fifteen (30) days before the applicable deadline. If Lessee elects to
terminate this Agreement more than ninety (90) days before the deadline for
payment of the federal annual Mining Claim Maintenance fees for the succeeding
annual assessment year, Lessee shall have no obligation to pay the federal
annual Mining Claim Maintenance fees for the Property for the succeeding
assessment year. Lessee shall timely and properly pay and record an Affidavit
and Notice of Intent to Hold in the County the Property is located in, by not
less than thirty (30) days before the applicable deadline. Lessee shall deliver
to Owner proof of Lessee’s compliance of the federal and county annual filings
with this Section not less than thirty (30) days before the applicable
deadlines.




13.3

Amendment of Mining Laws. The parties acknowledge that legislation for the
amendment or repeal of the mining laws of the United States applicable to the
Property has been, and in the future may be, considered by the United States
Congress. The parties desire to insure that any and all interests of the parties
in the lands subject to the unpatented mining claims which comprise all or part
of the Property, including any rights or interests acquired in such lands under
the mining laws as amended, repealed or superseded, shall be part of the
Property and shall be subject to the Agreement. If the mining laws applicable to
the unpatented mining claims subject to this Agreement are amended, repealed or
superseded, the conversion or termination of Owner’s interest in the Property
pursuant to such amendment, repeal or supersession of the mining laws shall not
be considered a deficiency or defect in Owner title in the Property, and Lessee
shall have no right or claim against Owner resulting from the conversion,
diminution, or loss of Owner’s interest in and to the Property, except as
expressly provided in this Agreement.




If pursuant to any amendment or supersession of the mining laws, Owner is
granted the right to convert its interest in the unpatented mining claims
comprising the Property to a permit, license, lease, or other right or interest,
all converted interests or rights shall be deemed to be part of the Property
subject to this Agreement. Upon the grant or issuance of such converted
interests or rights, the parties shall execute and deliver an addendum to this
Agreement, in recordable form, by which such converted interests or rights are
made subject to this Agreement.




14.

Relationship of the Parties.




14.1

No Partnership. This Agreement shall not be deemed to constitute any party, in
its capacity as such, the partner, agent or legal representative of any other
party, or to create any joint venture, partnership, mining partnership or other
partnership relationship between the parties.




14.2

Competition. Except as expressly provided in this Agreement, each party shall
have the free and unrestricted right independently to engage in and receive the
full benefits of any and all business endeavors of any sort outside the Property
or outside the scope of this Agreement, whether or not competitive with the
endeavors contemplated under this Agreement, without consultation with or
participation of the other party. In particular, without limiting the foregoing,
neither party to this Agreement shall have any obligation to the other as to any
opportunity to acquire any interest, property or right offered to it outside the
scope of this Agreement.





9




--------------------------------------------------------------------------------




15.

Inspection. Owner or Owner’s duly authorized representatives shall be permitted
to enter on the Property at all reasonable times for the purpose of inspection,
but they shall enter on the Property at their own risk and in such a manner
which does not unreasonably hinder, delay or interfere with Lessee’s operations.




16.

Title. Owner represents to Lessee to the best of their knowledge and belief as
follows: (a) the mining claims which were located by Owner and which are part of
the Property were properly located in accordance with applicable federal and
state laws and regulations; (b) all assessment work requirements for the claims
have been performed and all filings and recordings of proof of performance have
been made properly and the federal annual mining claim maintenance and rental
fees have been paid properly; (c) the claims are in good standing; (d) subject
to the paramount title of the United States, Owner has good right and full power
to lease and to convey the interests described in this Agreement; (e) the claims
are free and clear of all liens, claims and encumbrances created by, through or
under Owner. Owner represents the occurrence of mineral discovery on the
property only to minimally satisfy the terms of location for unpatented mining
claims; and (f) Owner disclaims any representation or warranty concerning the
existence or proof of a discovery of locatable Minerals on or under the
Property. No other statement of mineral value is expressed or implied.




17.

Covenants, Warranties and Representations. Each of the parties covenants,
warrants and represents for itself as follows:




17.1

Compliance with Laws. That the parties have complied with all applicable laws
and regulations of any governmental body, federal, state or local, regarding the
terms of and performance of its obligations under this Agreement.




17.2

No Pending Proceedings. Both parties acknowledge that there are no lawsuits or
proceedings pending or threatened which affect its ability to perform the terms
of this Agreement.




17.3

Costs. That the parties have shall pay their own costs and expenses incurred or
to be incurred by it in negotiating and preparing this Agreement and in closing
and carrying out the transactions contemplated by this Agreement.




17.4

Brokers. That the parties have had no dealings with any agent, broker or finder
in connection with this Agreement, and shall indemnify, defend and hold the
other party harmless from and against any claims that may be asserted through
such party that any agent’s broker’s or finder’s fee is due in connection with
this Agreement.




17.5

Patriot Act. That the parties are not on the Specially Designated National &
Blocked Persons List of the Office of Foreign Assets Control of the United
States Treasury Department and are not otherwise blocked or banned by any
foreign assets office rule or any other law or regulation, including the USA
Patriot Act or Executive Order 13224.




17.6

Lessee Representation and Warrants. Lessee represents and warrants to Owner
that:




a)

it is qualified to acquire and dispose of interests in, and to explore, develop
and exploit, mining properties in the State of Nevada;

b)

it has full power, capacity and authority to carry on its business and to enter
into and perform its obligations under this Agreement and any agreement or
instrument referred to or contemplated by this Agreement;

c)

all necessary corporate and shareholder or partnership approvals have been
obtained and are in effect with respect to the transactions contemplated hereby,
and no further action on the part of the directors or shareholders is necessary
or desirable to make this Agreement valid and binding on it;

d)

neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by its constating documents or any agreement
to which it is a party;

e)

it is familiar with the laws and regulations that relate to the Property
(including without limitation, the laws and regulations of the Nevada State Land
Department); and,

f)

there is no finders’ fee or other obligations imposed upon the Lessee related to
the execution of the Option, and the Lessee shall indemnify and hold harmless
the Owner from any such claim.




17.7

Owner Representation and Warrants. Owner hereby represents and warrants to
Lessee that:




a)

it has full power, capacity and authority to enter into and perform its
obligations under this Agreement and any agreement or instrument referred to or
contemplated herein;

b)

neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which Owner is a party;





10




--------------------------------------------------------------------------------




c)

each of the unpatented mining claims included in and comprising the Property
have been duly issued by the State of Nevada and are in good standing and Owner
hold an undivided, sole and exclusive 100% interest in and to each of the
permits comprising the Property, free and clear of all liens, charges, royalties
and encumbrances;

d)

there are no pending or threatened actions, suits, claims or proceedings
regarding the Property or any portion thereof of which Owner is aware;

e)

it does not warrant the accuracy of any data or technical information furnished
to Lessee either before or subsequent to the execution of this Agreement; and

f)

it has the exclusive right to enter into this Agreement, have not made any sale,
lease or agreement affecting the rights granted herein, and have all necessary
powers and authority to dispose of any and all rights, titles and interests in
and to the Property in accordance with the terms of this Agreement.




17.8

Representations and Warranties Survival. The representations and warranties set
forth herein are conditions on which the parties have relied in entering into
this Agreement and will survive the acquisition of any interest in the Property
by Lessee and each of the parties will indemnify and save the other harmless
from all loss, damage, costs, actions and suits arising out of or in connection
with any breach of any representation, warranty, covenant, agreement or
condition made by it and contained in this Agreement.




18.

Termination by Expiration, Default or Agreement. This Agreement shall terminate
as expressly provided herein, unless earlier terminated by mutual written
agreement.




18.1

Termination by Owner. Any material failure by Lessee to perform any of its
covenants, liabilities, obligations or responsibilities under this Agreement
shall be a default. Owner may give Lessee written notice of a default. If the
default is not remedied within one hundred and twenty (120) days after receipt
of the notice, provided the default can reasonably be cured within that time,
or, if not, if Lessee has not within that time commenced action to cure the same
or does not after such commencement diligently prosecute such action to
completion, Owner may terminate this Agreement by delivering notice to Lessee of
Owner termination of this Agreement. In the case of Lessee’s failure to pay the
Payments, Owner shall be entitled to give Lessee written notice of the default,
and if such default is not remedied within one hundred and twenty (120) days
after the receipt of the notice, then Owner may terminate this Agreement by
delivering notice to Lessee of Owner termination of this Agreement. On
termination of this Agreement based on Lessee’s default, within ten (10) days
after termination Lessee shall execute and deliver to Owner a release and
termination of this Agreement in form acceptable for recording.




18.2

Termination by Lessee and Quitclaim Deed. Lessee may at any time terminate this
Agreement by giving thirty (30) days advanced notice to Owner. If Lessee
terminates this Agreement, Lessee shall perform all obligations and pay all
payments which accrue or become due before the termination date. On Lessee’s
termination of this Agreement, within ten (10) days after termination, Lessee
shall execute and deliver to Owner a Release and Termination of this Agreement
in form acceptable for recording or upon Owner request, at the signing of this
Agreement, Lessee shall execute a Quitclaim Deed and Assignment in form
acceptable by Owner and for recording that will be held in escrow at Lessee’s
sole expense, which shall transfer any and all Lessee’s right, title and
interest in the Property to Owner. Within ten (10) days after termination of
this Agreement by Lessee, the parties agree that the Quitclaim Deed and
Assignment shall be released to Owner.




18.3

Continuing Obligations and Environmental Liabilities. During the Term of this
Agreement and after termination or expiration under this Section 18, Lessee
shall remain liable for liabilities to Owner and/or third parties arising out of
or related to Lessee's use of and/or activities on the Property, including
environmental liabilities and related bonding requirement. Lessee's liabilities
and obligations shall include environmental damage and liabilities, which are
caused by or as a result of work done on the Property as described in Section 6
of this Agreement. This provision shall survive expiration or termination of
this Agreement.




18.4

Surrender of the Property and Disposition of Assets on Termination. On
expiration or termination of this Agreement, Lessee shall surrender the Property
promptly to Owner and at Lessee’s sole cost shall remove from the Property all
of Lessee’s buildings, equipment and structures free and clear of all
encumbrances. All costs and expenses incurred in connection with the removal or
disposal of any and/or all of the personal property, including all buildings,
equipment and structures and Data on the Property and the termination of this
Agreement and any business related to this Section shall be expenses chargeable
to Lessee and reimbursed to Owner or its Affiliates. This provision shall
survive expiration or termination of this Agreement. Lessee shall reclaim the
Property in accordance with all applicable Governmental Regulations. Lessee
shall diligently perform reclamation and restoration of the Property such that
Lessee’s reclamation and restoration shall be completed no later than the date
required under any Governmental Regulations or no later than one hundred eighty
(180) days of the expiration or termination of this Agreement. .





11




--------------------------------------------------------------------------------




18.5

Right to Data after Termination. Within thirty (30) days following termination
or expiration of this Agreement, Lessee shall deliver to Owner at its sole costs
all Data, as defined in Section 1 Definitions and in this Agreement regarding
the Property in Lessee’s possession at the time of termination which before
termination have not been furnished to Owner and, at Owner request, Lessee shall
deliver, at its sole costs, to Owner at Owner elected and directed location all
drilling core, samples and sample splits taken from the Property.




18.6

Non-Compete Covenants. Should Lessee terminate this agreement, Lessee shall not
directly or indirectly acquire any rights, titles or interests to any portion of
the Property or within the Area of Interest (AOI), for a period of two (2) year
from the date of termination. If Lessee breaches this Section, Lessee shall be
obligated and shall within fifteen (15) days of the breach, convey to Owner,
without cost, any and all such Property or any and all other rights, titles and
interests so acquired by Lessee. Such conveyance shall be made in writing and
can be accepted by Owner at any time within ninety (90) days after the offer is
delivered and received by Owner. Failure of Lessee to comply with this Section
shall be a breach by Lessee of this Agreement, and Owner shall have any and all
legal recourse to recoup its losses and damages at Lessee’s sole expense,
including but not limited to attorney and legal fees.

 

 

18.7.

Continued Authority. On termination of the Agreement, Lessee shall complete any
transaction and satisfy any obligation, unfinished or unsatisfied, at the time
of such termination or withdrawal, if the transaction or obligation arises out
of operations prior to such termination or withdrawal. Owner shall have the
power and authority to grant or receive extensions of time or change the method
of payment of an already existing liability or obligation, prosecute and defend
actions on behalf of both parties and the Property, and take any other
reasonable action.




19. Confidentiality. The Data and information, including the terms of this
Agreement, coming into Lessee’s possession by virtue of this Agreement shall be
deemed confidential and shall not be disclosed to outside third parties except
as may be required to publicly record or protect title to the Property or to
publicly announce and disclose information under Governmental Regulations or
under the rules and regulations of any stock exchange on which the stock of any
party, or the parent or affiliates of any party, is listed. If a party
negotiates for a transfer of all or any portion of its interest in the Property
or under this Agreement or negotiates to procure financing or loans relating to
the Property, in order to facilitate any such negotiations such party shall have
the right to furnish information to third parties, provided that each third
party to whom the information is disclosed agrees to maintain its
confidentiality in the manner provided in this Section.




20. Assignment.




20.1

Assignments and Transfers. This Agreement and the terms and the conditions
hereof shall be freely assignable and shall be binding upon and extend to the
successors, heirs, and assigns of the parties; provided, however, that: (a) no
transfer, assignment, royalty or other monies payable or the rights hereunder,
however accomplished, shall operate to enlarge the obligations or diminish the
rights of the parties; and (b) no assignment or transfer by Owner or Lessee
shall be effective until Lessee or Owner has received written notice of such
assignment or transfer. Upon an assignment or transfer, the assigning party and
its assignee shall give written notice of such assignment to the non-assigning
party, specifying therein the name(s) and address(s) (for notices and payments)
of the assignee and the rights, titles and interests assigned. Following an
assignment or transfer by Owner or Lessee, the assignee or transferee shall be
deemed to be included in the term “Owner” or “Lessee” for all purposes of this
Agreement.




20.2

Lessee’s Assignment. Lessee shall not assign, convey, encumber, sublease, grant
any concession, or

license or otherwise transfer (each a “Transfer”) all or any part of its
interest in this Agreement or the Property, without, in each case, Owner’ prior
written consent, which shall not be withheld unreasonably. Owner shall have
thirty (30) days from date of notice that such Transfer is planned to object. If
no objection has been received within thirty (30) days, Lessee is free to
proceed with the Transfer. Any Transfer which is prohibited under this Section
shall be deemed void and shall constitute a material default under the terms of
this Agreement.

 

20.3

Owner’s Assignment. Owner shall have the right to transfer assign, convey,
encumber, sublease,

grant any concession, or license or otherwise transfer all or any part of its
interest in this Agreement or the Property. No change in Ownership in the
Property shall affect Lessee's obligations under this Agreement unless and until
Owner delivers and Lessee receives copies of the documents which demonstrate the
change in Ownership of Owner's interest. Until Lessee receives Owner's notice
and the documents required to be delivered under this Section, Lessee shall
continue to make all payments under this Agreement as if the transfer of Owner's
interest had not occurred. No division of Owner's interest as to all or any part
of the Property shall enlarge Lessee's obligations or diminish Lessee's rights
under this Agreement.




21. Memorandum Agreement. Concurrent with execution of this Agreement, the
parties shall execute and deliver a Memorandum of Agreement (the “Memorandum”)
set forth in Exhibit D attached hereto. The execution of the Memorandum shall
not limit, increase or in any manner affect any of the terms of this Agreement
or any rights, interests or obligations of the parties.





12




--------------------------------------------------------------------------------




22. Notices. Any notices required or authorized to be given by this Agreement
shall be in writing and shall be sent either by commercial courier, facsimile,
or by certified U.S. mail, postage prepaid and return receipt requested,
addressed to the proper party at the address stated below or such address as the
party shall have designated to the other parties in accordance with this
Section. Such notice shall be effective on the date of receipt by the addressee
party, except that any facsimiles received after 5:00 p.m. of the addressee’s
local time shall be deemed delivered the next day.




If to Owner:

Mountain Gold Exploration, Inc.

PO Box 21146

Reno, NV 89515

775-849-1985 (phone/fax)




And




Lane A. Griffin and Associates

321 Spokane Street

Richland, Washington, 99354







Delivery of all Data to:

Mountain Gold Exploration, Inc.

760 Brenda Way

Washoe Valley, Nevada 89704







If to Lessee:

Rarus Minerals Inc.

2850 W. Horizon Ridge Parkway

Suite 200

Henderson, NV 89052

Phone: (702) 430-4610

Fax: (702) 430-4501




23.

Binding Effect of Obligations. This Agreement shall be binding upon and inure to
the benefit of the respective parties and their successors or assigns.




24.

Entire Agreement. The parties agree that the entire agreement between them is
written in this Agreement. There are no terms or conditions, express or implied,
other than expressly stated in this Agreement. This Agreement may be amended or
modified only by a written instrument signed by the parties with the same
formality as this Agreement.




25.

Governing Law and Forum Selection. This Agreement shall be construed and
enforced in accordance with the laws of the State of Nevada. Any action or
proceeding concerning the construction, or interpretation of the terms of this
Agreement or any claim or dispute between the parties shall be commenced and
heard in the Second Judicial District Court of the State of Nevada, in and for
the County of Washoe, Reno, Nevada.




26.

Multiple Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute the same Agreement.




27.

Severability. If any part, term or provision of this Agreement is held by a
court of competent jurisdiction to be illegal or in conflict with any
Governmental Regulations, the validity of the remaining portions or provisions
shall not be affected, and the rights and obligations of the parties shall be
construed and enforced as if the Agreement did not contain the particular part,
term or provision held to be invalid.




28.

Time of Essence. Time is of the essence in the performance of the parties’
obligations under this Agreement.








13




--------------------------------------------------------------------------------




LEASEE:




RARUS MINERALS INC.




/s/ Manfred Ruf                            

Date: October 13, 2011

By: Manfred Ruf, President







OWNER:




MOUNTAIN GOLD EXPLORATION, INC.




/s/ Thomas Callicrate                  

Date: October 13, 2011

By: Thomas Callicrate, President










LANE A. GRIFFIN




/s/ Lane Griffin                             

Date: October 13, 2011

Lane A. Griffin and Associates


























14




--------------------------------------------------------------------------------

EXHIBIT A

To

Eagleville Property

Exploration and Mining Lease and Option to Purchase Agreement

_________________________________________________________________________




DESCRIPTION OF PROPERTY, INCLUDING THE AREA OF INTEREST




A.

Property: The following 57 unpatented lode mining claims located in the
Eagleville Mining District, Township 13 and 14 North, Range 33, Mineral County,
Nevada.




B.

Claims




Claim Name

 

Document Number

 

BLM NMC#

 

 

 

 

 

Eagle Gold #1

 

183985

 

813143

Eagle Gold#2

 

183986

 

813144

Molly

 

153225

 

683538

Mitchell

 

153224

 

683539

Sleeper

 

152974

 

840466

Dragon stone

 

150299

 

840467

Eagle 8

 

128129

 

846896

Eagle 9

 

128130

 

846867

Eagle 10

 

128131

 

846898

Eagle 11

 

128132

 

846899

Eagle 12

 

179294

 

800373

Eagle 13

 

128133

 

848900

Eagle 14

 

179295

 

800374

Eagle 15

 

128134

 

846901

Eagle 16

 

128135

 

846902

Eagle 17

 

128136

 

846903

Eagle 18

 

128137

 

846904

Eagle 27

 

128146

 

846913

Eagle 28

 

128147

 

846914

Eagle 29

 

128148

 

846915

Eagle 30

 

128149

 

846916

Eagle 31

 

128150

 

846917

Eagle 32

 

128151

 

846918

Eagle 33

 

179296

 

800375

Eagle 35

 

179297

 

800376

Eagle 37

 

128152

 

846919

Eagle 39

 

128153

 

846920

Eagle 40

 

128154

 

846921

Eagle 41

 

128155

 

846922

Eagle 42

 

128156

 

846923

Eagle 44

 

128158

 

846925

Eagle 46

 

128160

 

846927

Eagle 51

 

128165

 

846932

Eagle 52

 

128166

 

846951

Eagle 53

 

128167

 

846952

Eagle 54

 

128168

 

846953

Eagle 55

 

128169

 

846954

Eagle 56

 

128170

 

846955

Eagle 57

 

128171

 

846956

Eagle 58

 

128172

 

846957

Eagle 59

 

128173

 

846958

Eagle 60

 

128174

 

846959

Eagle 61

 

128175

 

846960

Eagle 62

 

128176

 

846961

Eagle 63

 

128177

 

846962

Eagle 64

 

128178

 

846963





15




--------------------------------------------------------------------------------




Eagle 65

 

128179

 

846964

Eagle 66

 

128180

 

846965

Eagle 67

 

128181

 

846966

Eagle 68

 

128182

 

846967

Eagle 69

 

128183

 

846968

Eagle 70

 

128184

 

846969

Eagle 91

 

128199

 

846946

Eagle 92

 

128200

 

846947

Eagle 93

 

128201

 

846948

Eagle 94

 

128202

 

846949

Eagle 102

 

128203

 

846950

Eagle 103

 

128204

 

846971

______________________________________________________________________________________




C.

Area of Interest: There shall be an Area of Interest (AOI) exterior to the
boundary of the claims as described: T14N, R33E, sections 32, 33, 34 and 35, and
T13N, R33E, sections 2, 3, 4, 5, 8, 9, 10, and 11.





16




--------------------------------------------------------------------------------

EXHIBIT B

To

Eagleville Property

Exploration and Mining Lease and Option to Purchase Agreement

_________________________________________________________________________________________




DESCRIPTION OF ROYALTY – NET SMELTER RETURNS




Lessee:

Rarus Minerals Inc.




Owner:

Mountain Gold Exploration, Inc. and Lane A. Griffin and Associates




1.

Definitions. The terms defined in the instrument to which this Exhibit is
attached and made a part of shall have the same meanings in this Exhibit. The
following definitions shall apply to this Exhibit.




1.1

“Gold Production” means the quantity of refined gold outturned to Lessee’s
account by an independent third party refinery for gold produced from the
Property during a calendar month on either a provisional or final settlement
basis.




1.2

 “Gross Value” shall be determined on a calendar month basis and have the
following meanings with respect to the following Minerals:




1.2.1

Gold




a)

If Lessee sells unprocessed gold ores or gold concentrates or gold dore produced
from Minerals, then Gross Value shall be the value of the gold contained in the
gold concentrates, dore and ore determined by utilizing (1) the mine weights and
assays for such gold concentrates, dore, and ore; (2) a reasonable recovery rate
for the refined gold recoverable from such gold concentrates, dore and ore
(which shall be adjusted annually to reflect the actual recovery rate of refined
metal from such gold concentrates, dore and ore); and (3) the Monthly Average
Gold Price for the month in which the gold concentrates, dore, and ore were
sold.




b)

If Lessee produces refined gold (meeting the specifications of the London
Bullion Market Association, and if the London Bullion Market Association no
longer prescribes specifications, the specifications of such other association
generally accepted and recognized in the mining industry) from Minerals, and if
Section 1.2.1 (a) above is not applicable, then for purposes of determining
Gross Value, the refined gold shall be deemed to have been sold at the Monthly
Average Gold Price for the month in which it was refined. The Gross Value shall
be determined by multiplying Gold Production during the month by the Monthly
Average Gold Price.




1.2.2

Silver




a)

If Lessee sells unprocessed gold ores or gold concentrates or gold dore produced
from Minerals, then Gross Value shall be the value of the silver contained in
the silver concentrates, dore, or ore determined by utilizing: (1) the mine
weights and assays for such silver concentrates, dore or ore; (2) a reasonable
recovery rate for the refined silver recoverable from such silver concentrates,
dore and ore (which shall be adjusted annually to reflect the actual recovery
rate of refined metal from such silver concentrates, dore and ore); and (3) the
Monthly Average Silver Price for the month in which the silver concentrates,
dore or ore were sold.




b)

If Lessee produces refined silver (meeting the specifications for refined silver
subject to the New York Silver Price published by Handy & Harmon, and if Handy &
Harmon no longer publishes such specifications, the specifications of such other
association or entity generally accepted and recognized in the mining industry)
from Minerals, and if Section 1.2.2 (a) above is not applicable, the refined
silver shall be deemed to have been sold at the Monthly Average Silver Price for
the month in which it was refined. The Gross Value shall be determined my
multiplying Silver Production during the month by the Monthly Average Silver
Price.





17




--------------------------------------------------------------------------------




1.2.3

All Other Minerals




a)

If Lessee sells any concentrates, fore or ore of Minerals other than gold or
silver, then Gross Value shall be the value of such Minerals determined by
utilizing: (1) the mine weights and assays for such Minerals: (2) a reasonable
recovery rate for the Minerals (which shall be adjusted annually to reflect the
actual recovery rate of recovered or refined metal or product from such
Minerals); and (3) the monthly average price for the Minerals or product of the
Minerals for the month in which the concentrates, dore or ore was sold. The
monthly average price shall be determined by reference to the market for such
Minerals or product which is recognized in the mining industry as authoritative
and reflective of the market for such Minerals or product.




b)

If Lessee produces refined or processed metals from Minerals other than refined
gold or refined silver, and if Section 1.2.3 (a) above is not applicable, then
Gross Value shall be equal to the amount of the proceeds received by Leases
during the month from the sale of such refined or processed metals. Lessee shall
have the right to sell such refined or processed metals to an affiliated party,
provided that such sales shall be considered, solely for purposes of determining
Gross Value, to have been sold at process and on terms no less favorable than
those that would be obtained from an unaffiliated third party in similar
quantities and under similar circumstances.




1.2.3. 1 Barite If Lessee sells any barite products from the Property, Lessee
shall pay a royalty to Owner equal to ten percent (10%) of the gross proceeds
from the sale of barite or barium products.




1.3

“Minerals” means gold, silver, platinum, antimony, mercury, copper, lead, zinc,
and all other mineral elements, and mineral compounds and geothermal resources
which are contemplated to exist on the Property or which are after the Effective
Date discovered on the Property and which can be extracted, mined, or processed
by any method presently known or developed or invented after the Effective Date.




1.4

“In Cash” means Net Smelter Return Royalty paid in full and delivered in US
dollars to Owner.




1.5

“In-Kind” means Net Smelter Return Royalty paid in full and delivered in
physical, refined bullion to Owner.




1.6

“Monthly Average Gold Price” means the average London Bullion Market Association
Afternoon Gold Fix, calculated by dividing the sum of all such process reported
for the month by the number of days for which such process were reported during
that month. If the London Bullion Market Association Afternoon Gold Fix ceases
to be published, all such references shall be replaced with references to prices
of gold for immediate sale in another established market selected by Lessee, as
such prices are published in Metals Week magazine and if Metals Week magazine no
longer publishes such prices, the prices of such other association or entity
generally accepted and recognized in the mining industry.




1.7

“Monthly Average Silver Price” means the average New York Silver Price as
published daily by Handy & Harmon, calculated by dividing the sum of all such
prices reported for the month by the number of days in such month for which such
prices were reported. If the Handy & Harmon quotations cease to be published,
all such references shall be replaced with references to prices of silver for
immediate sale in another established market selected by Lessee as published in
Metals Week magazine, and if Metals Week magazine no longer publishes such
prices, the prices of such other association or entity generally accepted and
recognized in the mining industry.

1.8

“Net Smelter Returns” means the Gross Value of all Precious Metals and Other
Minerals, less costs, charges and expenses paid or incurred by Lessee with
respect to the refining and smelting of such Minerals, without limitation:




1.8.1

Charges for smelting and refining (including sampling, assaying and penalty
charges); and




1.8.2

Actual costs of transportation (including freight, insurance, security,
transaction taxes, handling, port, demurrage, delay and forwarding expenses
incurred by reason of or in the course of such transportation) of product from
the Property to the smelter refinery, but in no event shall charges or costs of
transportation of Minerals from any mine on the Property to autoclave,
concentrator, crusher, mill or plant which is not a smelter or refinery.




1.9

“Other Minerals” means all other metals and Minerals and rock and stone
materials except for Precious Metals.




1.10

 “Precious Metals” means gold, silver and all platinum group metals.





18




--------------------------------------------------------------------------------




1.11

 “Silver Production” means the quantity of refined silver outturned to Lessee's
account by an independent third-party refinery for silver produced from the
Property during the calendar month on either a provisional or final settlement
basis.




2

Payment Procedures.

Payment of Net Smelter Returns Royalty may be made in Cash or In-Kind at the
election of the Owner as follows:




2.1

Accrual of Obligation. Lessee's obligation to pay the Net Smelter Returns
Royalty shall accrue upon the sale of unrefined metals, dore, concentrates, ores
or other Minerals products or, if refined metals are produced, upon the outturn
of refined metals meeting the requirements of the specified published price to
Lessee's account.




2.2

Futures or Forward Sales. Except as provided in Sections 1.2.1(a), 1.2.2(a) and
1.2.3 above (with respect to sales of unprocessed gold and silver and sales of
Minerals other than gold and silver), Gross Value shall be determined
irrespective of any actual arrangements for the sale or other disposition of
Minerals by Lessee, specifically including but not limited to forward sales,
futures trading or commodities options trading, and any other price hedging,
price protection, and speculative arrangements that may involve the possible
delivery of gold, silver or other metals produced from Minerals.




2.3

Sampling and Commingling. All Minerals for which a Net Smelter Returns Royalty
is payable shall be measured, sampled and analyzed in accordance with the
commingling plan approved in accordance with the Agreement to which this Exhibit
is attached.




2.4

Monthly Calculations and Payments. Net Smelter Returns Royalties shall be
determined on a calendar month basis. Net Smelter Returns Royalties shall be
paid on or before the last business day of the calendar month immediately
following the last day of the calendar month in which same accrued, but in any
event Owner shall be paid no less frequently than when Lessee is paid. Precious
Metals and Other Minerals will be deemed to have been sold or otherwise disposed
of at the time refined production from the Property is delivered, made
available, or credited to Lessee by a mint or refiner. The price used for
calculating the Net Smelter Royalty on Precious Metals and Other Minerals shall
be determined in accordance with Standard Practices and in accordance with this
Agreement and Exhibit B.




2.4.1

Payment of Royalty in Cash.

Unless the Owner elects to receive Net Smelter Return Royalties In Kind, it
shall be deemed to have elected to receive all Net Smelter Returns Royalties In
Cash and all Net Smelter Returns Royalty payments shall be made by check payable
to Owner and delivered to the address listed in this Agreement, or to such other
address as Owner may direct in writing or by direct bank deposit to Owner
account as Owner shall designate in writing.




2.4.2

Payment of Royalty In-Kind.

Owner may elect to receive its Net Smelter Returns Royalties, either in whole or
in part, In-Kind. The elections may be exercised once per year on a calendar
year basis during the life of production from the Property. Notice of election
to receive the following year's Net Smelter Returns Royalty for In Kind payment
shall be made in writing by Owner and delivered to Lessee on or before December
41 of each year. As of the Effective Date of this Agreement, Owner elects to
receive its Net Smelter Returns Royalty on gold In Kind. Net Smelter Returns
Royalties on Precious Metals other than gold and all Other Minerals shall be
payable In Cash.




If Owner elects to receive its Net Smelter Returns Royalty In Kind, Owner shall
open a bullion storage account at each refinery or mint designated by Lessee as
a possible recipient of refined bullion in which Owner owns an interest. Owner
shall be solely responsible for all costs and liabilities associated with
maintenance of such account or accounts, and Lessee shall not be required to
bear any additional expense with respect to such In-Kind payments.




2.5

Net Smelter Returns Royalties In-Kind Payment. Net Smelter Returns Royalties
will be paid by the deposit of refined bullion into Owner’s account. On or
before the 25th day of each calendar month following a calendar month during
which production and sale or other disposition occurred, Lessee shall deliver
written instructions to the mint or refinery, with a copy to Owner, directing
the mint or refinery to deliver refined bullion due to Owner in respect of the
Net Smelter Returns Royalty, by crediting to Owner's account the number of
ounces of refined bullion for which Net Smelter Returns Royalty is due;
provided, however, that the words “other disposition” as used in this Agreement
shall not include processing, milling, beneficiation. The number of ounces of
refined bullion to be credited will be based upon Owner’s share of the previous
month's production and sale or other disposition as calculated pursuant to the
commingling provisions.





19




--------------------------------------------------------------------------------




(a)

Net Smelter Returns Royalties payable In Kind on silver or platinum group metals
shall be converted to the gold equivalent of such silver or platinum group
metals by using the average monthly spot prices for silver and platinum group
metals.




(b)

Title to refined bullion delivered to Owner under this Agreement shall pass to
Owner at the time such bullion is credited to Owner at the mint or refinery.
Owner agrees to hold harmless Lessee from any liability imposed as a result of
the election of Owner to receive Net Smelter Returns Royalties In Kind and from
any losses incurred as a result of Owner trading and hedging activities. Owner
assumes all responsibility for any shortages which occur as a result of Owner
anticipation of credits to its account in advance of an actual deposit or credit
to its account by a refiner or mint.




(c)

When Net Smelter Returns Royalties are paid In Kind, they will not reflect the
costs deductible in calculating Net Smelter Returns under this Agreement. Within
thirty (30) days of the receipt of a statement showing charges incurred by
Lessee for transportation, smelting or other deductible costs, Owner shall remit
to Lessee full payment for such charges. If Owner does not pay such charges when
due, Lessee shall have the right, at its election, provided Owner does not
dispute such charges, to deduct the gold equivalent of such charges from the
ounces of gold bullion to be credited to Owner in the following month.




2.6

Statements. At the time of payment of the Net Smelter Returns Royalty, Lessee
shall provide with such payment a statement showing in reasonable detail the
quantities and grades of refined gold, silver or other metals or dore,
concentrates or ores produced and sold or deemed sold by Lessee in the preceding
calendar month; the Monthly Average Gold Price and Monthly Average Silver Price,
as applicable; costs and other deductions, and other pertinent information in
reasonable detail to explain the calculation of the Net Smelter Returns Royalty
payment with respect to such calendar month.




2.7

Inventories and Stockpiles. Lessee shall include in all monthly statements a
description of the quantity and quality of any gold or silver dore that has been
retained as inventory for more than ninety (90) days. Owner shall have thirty
(30) calendar days after receipt of the statement to either: (a) elect that the
dore be deemed sold, with Gross Value to be determined as provided in Sections
1.2.1(b), with respect to gold, and 1.2.2(b) Error! Reference source not found.,
with respect to silver, as of such thirtieth (30th) day utilizing the mine
weights and assays for such dore and utilizing a reasonable recovery rate for
refined metal and reasonable deemed charges for all deductions specified in
Section 1.81.71.8 above, or (b) elect to wait until such time as Royalties
otherwise would become payable pursuant to sections 1.2.1(b) and 1.2.2 9b). The
failure of Owner to respond within such time shall be deemed to be an election
to use the methods described in Sections 1.2.1(b) and 1.2.2(b). No Net Smelter
Returns Royalty shall be due with respect to stockpiles of ores or concentrates
unless and until such ores or concentrates are actually sold.




2.8

Final Settlement. All Net Smelter Returns Royalty payments shall be considered
final and in full satisfaction of Lessee's obligations with respect thereto,
unless Owner gives Lessee written notice describing a specific objection to the
calculation thereof within one year after receipt by Owner of the monthly
statement provided for in Section 0. If Owner objects to a particular monthly
statement, it shall have the right, for a period of thirty (30) days after
Lessee's receipt of such objection, upon reasonable notice and at a reasonable
time, to have Lessee's accounts and records relating to the calculation of the
Net Smelter Returns Royalty payment with respect to the calendar month in
question audited by an independent certified public accountant. If such audit
determines that there has been a deficiency or an excess in the payment made to
Owner, such deficiency or excess shall be resolved by adjusting the next monthly
Net Smelter Returns Royalty payment due Owner. Owner shall pay all costs of such
audit unless a deficiency of five percent (5%) or more of the Net Smelter
Returns Royalty due for the calendar month in question is determined to exist.
Lessee shall pay the costs of such audit if a deficiency of five percent (5%) or
more of the amount due for the calendar month in question is determined to
exist. All books and records used by Lessee to calculate the Net Smelter Returns
Royalties due hereunder shall be kept in accordance with generally accepted
accounting principles.




2.9

Transfer or Encumbrance of Net Smelter Royalty. Subject to Section 22 of the
Agreement to which this Exhibit B is attached, Owner may transfer or encumber
all or any part of its right, title and interest in and to the Net Smelter
Returns Royalty.








20




--------------------------------------------------------------------------------




3.0

Royalty for Other Minerals




3.0.1

 Royalties for Other Minerals. In the case of Other Minerals other than Precious
Metals and the beneficiated products thereof ("Other Minerals"), shall be
determined by multiplying (a) the gross amount of the particular Other Mineral
contained in the Monthly Production delivered to the Lessee during the preceding
calendar month by (b) the average of the New York Commodities Exchange final
daily spot prices reported for the preceding calendar month of the appropriate
Other Mineral, and subtracting from the product of Subsections 1(a) and 1(b)
only the following if actually incurred: (i) charges imposed by the Lessee for
smelting, refining or processing Other Minerals contained in such production,
but excluding any and all charges and costs related to Lessee's mills or other
processing plants constructed for the purpose of milling or processing Other
Minerals, in whole or in part; (ii) penalty substance, assaying, and sampling
charges imposed by the Lessee for smelting, refining, or processing Other
Minerals contained in such production, but excluding any and all charges and
costs of or related to Lessee's mills or other processing plants constructed for
the purpose of milling or processing Other Minerals, in whole or in part; and
(iii) charges and costs, if any, for transportation and insurance of Other
Minerals and the beneficiated products thereof from Lessee's final mill or other
final processing plant to places where such Other Minerals are smelted, refined
and/or sold or otherwise disposed of. If for any reason the New York Commodities
Exchange does not report spot pricing for a particular Other Mineral, then the
Parties shall mutually agree upon an appropriate pricing entity or mechanism
that accurately reflects the market value of any such Other Mineral.




3.0.2.

 In the event smelting, refining, or processing of Other Minerals are carried
out in custom toll facilities owned or controlled, in whole or in part, by
Lessee, which facilities were not constructed solely for the purpose of milling
or processing Other Minerals from the Property, then charges, costs and
penalties for such smelting, refining or processing shall mean the amount Lessee
would have incurred if such smelting, refining or processing were carried out at
facilities not owned or controlled by Lessee then offering comparable services
for comparable products on prevailing terms, but in no event greater than actual
costs incurred by Lessee with respect to such smelting and refining. In the
event Lessee receives insurance proceeds for loss of production of Other
Minerals, Lessee shall pay to Owner the Royalty percentage of any such insurance
proceeds which are received by Lessee for such loss of production.




3.1

Audit. Upon reasonable notice and at a reasonable time, the Owner shall have the
right to audit and examine the Lessee’s accounts and records relating to the
calculation of the Net Smelter Returns royalty payments. If such audit
determines that there has been a deficiency or an excess in the payment made to
Owner, such deficiency or excess shall be resolved by adjusting the next monthly
royalty payment due Owner. Owner shall pay all costs of such audit unless a
deficiency of three percent (3%) or more of the royalty payment due for the
calendar month in question is determined to exist. All books and records used by
Lessee to calculate the royalty payments shall be kept in accordance with
generally accepted accounting principles applicable to the mining industry.





21




--------------------------------------------------------------------------------

EXHIBIT C

To

Eagleville Property

Exploration and Mining Lease and Option to Purchase Agreement

_________________________________________________________________________________________




QUITCLAIM DEED WITH RESERVATION OF ROYALTY




This Quitclaim Deed with Reservation of Royalty (the “Deed”) is made by and
among Mountain Gold Exploration, Inc. a Nevada Corporation and Lane A. Griffin
and Associates, (the “Owner”) and Rarus Minerals, Inc., a Nevada Corporation
(“Lessee”)




RECITALS




A.

Owner and Lessee are parties to the Mining Lease and Option to Purchase
Agreement effective as of December 13, 2011 (the “Agreement”), concerning the
Eagleville Property and other unpatented mining claims situated in Mineral
County, Nevada, more particularly described in Exhibit A attached hereto and by
this reference incorporated in this Deed (collectively the “Royalty Property”),
in accordance with which Owner agreed to sell to Lessee all of Owner’s right,
title, and interest in and to the Royalty Property, subject to Owner’s
reservation to Owner of the production royalty (the “Royalty”) described in this
Deed.




B.

Owner and Lessee have closed the purchase and sale of the Royalty Property in
accordance with the Agreement.




In consideration of the parties’ rights and obligations under the Agreement, the
parties agree as follows:




1.

Quitclaim. Owner quitclaims to Lessee, and its assigns and successors forever,
all of Owner’s right, title and interest in the Royalty Property, except and
subject to Owner’s reserved Royalty and the parties’ rights and obligations
under this Deed.




2.

Royalty Owner grants, reserves and retains to itself, and Owner’s assigns and
successors forever, and Lessee agrees and covenants to pay to Owner, and Owner’s
assigns and successors, a production royalty equal to two percent (3%) of the
Net Smelter Returns (“NSR”), as calculated and determined in accordance with
Exhibit B attached to and by this reference incorporated in this Deed. Lessee
shall have the option to purchase a portion of the three (3%) percent Royalty
from the “Property” representing one percent (1%) of the NSR for one million
dollars ($1,000,000 million), in accordance with the terms of the Deed. Lessee
shall have the option to purchase an additional one percent (1%) of the
remaining two percent (2%) NSR for three million dollars ($3,000,000 million),
in accordance with the terms of the Deed. Lessee may exercise the option to
purchase the Royalty at any time within six (6) months after Lessee completes a
positive, bankable, feasibility study and commits the development of the
Property as a mine.




2.1

Burden on Royalty Property. The Royalty shall burden and run with the Royalty
Property, including any amendments, conversions to a lease or other form of
tenure, relocations or patent of all or any of the unpatented mining claims
which comprise all or part of the Royalty Property. On amendment, conversion to
a lease or other form of tenure, relocation or patenting or any of the
unpatented mining claims which comprise all or part of the Royalty Property,
Lessee agrees and covenants to execute, deliver and record in the office of the
recorder in which all or any part of the Royalty Property is situated an
instrument by which Lessee grants to Owner the Royalty and subjects the amended,
converted or relocated unpatented mining claims and the patented claims, as
applicable, to all of the burdens, conditions, obligations and terms of this
Deed.




2.2

Payment of the Royalty. Lessee shall calculate and pay the Royalty monthly in
accordance with the provisions of Exhibit B. If Lessee does not timely pay the
Royalty, Owner may give written notice to Lessee that Lessee is in default of
its obligations under this Deed, and unless within five (5) business days of
receipt by Lessee of such notice, Owner receives the delinquent Royalty payment,
then Lessee shall pay interest on the delinquent payment at the statutory rate
determined in accordance with the law of Nevada which shall accrue from the date
the delinquent Royalty payment was due to the date of payment of the Royalty and
accrued interest.




2.3

Production Records. Lessee shall keep true and accurate accounts, books and
records of all of its activities, operations and production of Minerals on the
Royalty Property.




2.4

Advanced Royalty Payments. On the dates described below, Lessee shall pay to the
Owner the sums (“Advanced Royalty Payments”) described below:





22




--------------------------------------------------------------------------------




On Execution of this Agreement (“Effective Date”)

$

15,000.00*

First anniversary of the Effective Date

$

15,000.00

Second anniversary of the Effective Date

$

20,000.00

Third anniversary of the Effective Date

$

30,000.00

Fourth anniversary of the Effective Date

$

40,000.00

Fifth thru tenth anniversary of the Effective Date

$

50,000.00

Eleventh anniversary of the Effective Date and thereafter

$

100.000.00




*(With the payment split as: $5,100 (34%) to Mountain Gold Holdings LLC Series
C; and $9,900 (66%) to Lane A. Griffin and Associates; and all future payments
being based on the same split of 34% to Mountain Gold Holdings LLC Series C; and
66% to Lane A. Griffin and Associates).




The Advanced Royalty Payments paid by Lessee to Owner under the Agreement or
this Deed shall constitute advance royalty payment obligations. Lessee’s
Advanced Royalty Payment obligation shall terminate on Lessee’s abandonment of
the Royalty Property or the cessation of the mining of or exploration for
Minerals from the Property and the Area of Interest and Lessee’s delivery of
formal notice to regulatory agencies having jurisdiction of Lessee’s operations
on the Property and in the Area of Interest that Lessee has ceased operations
and commenced reclamation of the mine on the Property or in the Area of
Interest.




3.

Commingling Lessee shall have the right to commingle Minerals from the Royalty
Property with Minerals mined from other properties. Not less than sixty (60)
days before commencement of commingling, Lessee shall notify Owner and shall
deliver to Owner Lessee’s proposed commingling plan for Owner’s review. Before
Lessee commingles any Minerals produced from the Royalty Property with Minerals
from other properties, the Minerals produced from the Royalty Property and other
properties shall be measured and sampled in accordance with sound mining and
metallurgical practices for metal, commercial Minerals and other appropriate
content. Lesser shall keep detailed accounts and records which show measures,
assays of metal, commercial Minerals, and other appropriate content and penalty
substances, and gross metal content of the Minerals. From this information,
Lessee shall determine the amount of the Royalty due and payable to Owner for
Minerals produced from the Royalty Property commingled with Minerals from other
properties.




4.

Reports Not later than March 1 of each year, Lessee shall deliver to Owner a
summary report of all exploration, development and mining activities and
operations conducted by Lessee on or relating to the Property during the
preceding calendar year. Such report shall include estimates of proposed
expenditures upon, anticipated production from and estimated remaining ore
reserves on the Royalty Property for the succeeding year. Lessee shall provide
Owner reasonable access to all data and information generated regarding the
Royalty Property.




5.

Inspections Owner, or its authorized agents or representatives, may enter upon
all surface and subsurface portions of the Royalty Property for the purpose of
inspecting the Royalty Property and all improvements and operations on the
Royalty Property, as well as inspecting and copying all accounts and records,
including without limitation such accounts and records which are maintained
electronically, pertaining to all activities and operations on or relating to
the Royalty Property, the improvements or operations.




6.

Compliance with Laws, Reclamation, Environmental Obligations and Indemnities




6.1

Compliance with Laws. Lessee shall at all times comply with all applicable
federal, state and local laws, regulations and ordinances relating to Lessee’s
activities and operations on or relating to the Royalty Property.




6.2

Reclamation, Environmental Obligations and Indemnities. Lessee shall perform all
reclamation required under Federal, state, and local laws, regulations and
ordinances relating to Lessee’s activities or operations on or relating to the
Royalty Property and only those past activities for which Lessee has
specifically agreed to accept liability and responsibility for Lessee shall
defend, indemnify and hold harmless Owner from and against any and all actions,
claims, costs, damages, expenses (including attorney’s fees and legal costs),
liabilities and responsibilities arising from or relating to Lessee’s activities
or operations on or relating to the Royalty Property, including those under
laws, regulations and ordinances intended to protect or preserve the environment
or to reclaim the Royalty Property. Lessee’s obligations under this Section
shall survive the abandonment, surrender or transfer of the Royalty Property.





23




--------------------------------------------------------------------------------




7.

Tailings and Residues. All tailings, residues, waste rock, spoiled leach
materials and other materials (collectively “Materials”) resulting from Lessee’s
operations and activities on the Royalty Property shall be Lessee’s sole
property, but shall remain subject to the Royalty if they are processed or
reprocessed and Lessee receives revenues from such processing or reprocessing.
If materials are processed or reprocessed, the Royalty payable shall be
determined by using the best engineering, metallurgical, and technical practices
and standards then available.




8.

Title Maintenance.

 

8.1

Title Maintenance and Taxes. Lessee shall maintain title to the Royalty
Property, including without limitation, paying when due all taxes on or with
respect to the Royalty Property and doing all things and making all payment
necessary or appropriate to maintain the right, title and interest of Lessee and
Owner, respectively, in the Royalty Property and under this Deed.




8.2

Assessment Work and Mining Claim Maintenance Fees. Lessee shall perform all
required assessment work on, pay all claim maintenance fees and make such
filings and recordings as are necessary to maintain title to the Royalty
Property in accordance with applicable federal and state laws and regulations.
Lessee shall perform the annual assessment work, pay the mining claim
maintenance fees and file and record proof of performance and payment and notice
of intent to hold the mining claims which constitute the Property.




8.3

Abandonment. If Lessee intends to abandon or surrender any of the Royalty
Property (the “Abandonment Property”), Lessee shall first give written notice of
such intention to Owner first right of refusal” with at least sixty (60) days in
advance of the proposed date of abandonment or surrender. At any time before the
date of Lessee’s proposed abandonment or surrender of the Royalty Property Owner
may deliver written notice to Lessee that Owner desires Lessee to convey the
Abandonment Property to Owner. In such case, Lessee shall convey the Abandonment
Property to Owner free and clear of any claims, encumbrances or liens created
by, through or under Lessee. If Owner does not timely request reconveyance of
the Abandonment Property, Owner’s right to do so shall be irrevocably
terminated.

 

9.

General Provisions.

 

9.1

Conflict. If a conflict arises between the provisions of this Deed and the
provisions of the Agreement, the provisions of the Agreement will prevail.




9.2

Entire agreement. This Deed and Agreement constitute the entire agreement
between the parties.




9.3

Additional documents. The parties shall from time to time execute all such
further instruments and documents and do all such further actions as may be
necessary to effectuate the purposes of this Deed.




9.4

Binding Effect. All of the covenants, conditions, and terms of this Deed shall
bind and inure to the benefit of the parties and their successors and assigns.




9.5

No Partnership. Nothing in this Deed shall be construed to create expressly or
by implication, a joint venture, mining partnership or other partnership
relationship between the parties.




9.6

Governing Law. This Deed is to be governed by and construed under the laws of
the State of Nevada, County of Washoe County.




9.7

Time of Essence. Time is of the essence in this Deed.




9.8

Notices. Any notices required or authorized to be given by this Deed shall be in
writing and shall be sent either by commercial courier, facsimile, or by
certified U.S. mail, postage prepaid and return receipt requested, addressed to
the proper party at the address stated below or such address as the party shall
have designated to the other parties in accordance with this Section. Such
notice shall be effective on the date of receipt by the addressee party, except
that any facsimiles received after 5:00 p.m. of the addressee’s local time shall
be deemed delivered the next day.





24




--------------------------------------------------------------------------------




If to Owner:

Mountain Gold Exploration, Inc.

PO Box 21146

Reno, NV 89515

775-849-1985

 

Delivery of all Data to:

Mountain Gold Exploration, Inc.

760 Brenda Way

Washoe Valley, Nevada 89704




And




Lane A. Griffin and Associates

321 Spokane Street

Richland, Washington, 99354




If to Lessee:

Rarus Minerals Inc.

2850 W. Horizon Ridge Parkway

Suite 200

Henderson, NV 89052

Phone: (702) 430-4610

Fax: (702) 430-4501







This Deed is effective December 13, 2011, regardless of the date on which the
parties execute this Deed.

 

Mountain Gold Exploration, Inc.

Lane A. Griffin and Associates




By /s/Thomas Callicrate       

By: /s/ Lane Griffin           

Thomas Callicrate, President

Lane A. Griffin







Rarus Minerals Inc.




By: /s/ Manfred Ruf         

Manfred Ruf, President








25




--------------------------------------------------------------------------------




EXHIBIT D

To

Eagleville Property

Exploration and Mining Lease and Option to Purchase Agreement

_________________________________________________________________________________________




MEMORANDUM OF EXPLORATION AND MINING LEASE AND OPTION TO PURCHASE AGREEMENT




Notice is given that Mountain Gold Exploration, Inc., a Nevada Corporation and
Lane A Griffin and Associates collectively (the “Owner”) and Rarus Minerals
Inc., a Nevada Corporation (“Lessee”), have entered into the Exploration and
Mining Lease and Option to Purchase Agreement concerning the unpatented mining
claims situated in Mineral County, Nevada, more particularly described in
Exhibit A attached to and by this reference incorporated in this Agreement (the
“Property”).




Owner has leased the Property to Lessee and has granted to Lessee the option to
purchase and acquire title to the Property. Lessee may assign its rights under
the Agreement provided that Owner has first consented to the assignment which
shall not be withheld unreasonably.




For purposes of the Agreement and this Memorandum, the addresses of the parties
are:







If to Owner:

Mountain Gold Exploration, Inc.

PO Box 21146

Reno, NV 89515

775-849-1985




Delivery of all Data to:

Mountain Gold Exploration, Inc.

760 Brenda Way

Washoe Valley, Nevada 89704




And




Lane A. Griffin and Associates

321 Spokane Street

Richland, Washington, 99354







If to Lessee:

Rarus Minerals Inc.

2850 W. Horizon Ridge Parkway

Suite 200

Henderson, NV 89052

Phone: (702) 430-4610

Fax: (702) 430-4501







Dated: December 13, 2011.








26




--------------------------------------------------------------------------------

LEASEE:

Rarus Minerals Inc.




/s/ Manfred Ruf                  

By: Manfred Ruf, President







OWNER:




Mountain Gold Exploration, Inc.




/s/Thomas Callicrate           

By: Thomas Callicrate, President




And




Lane A. Griffin and Associates




/s/Lane Griffin                    

By: Lane Griffin, Individual










STATE OF NEVADA,

)

ss.

COUNTY OF WASHOE

)




This Memorandum of Exploration and Mining Lease and Option to Purchase Agreement
was executed before me on ___________________________, 2011, by Thomas E.
Callicrate.




____________________________________________

Notary Public




STATE OF NEVADA,

)

ss.

COUNTY OF WASHOE

)




This Memorandum of Exploration and Mining Lease and Option to Purchase Agreement
was executed before me on ___________________________, 2011, by Lane A. Griffin




____________________________________________

Notary Public
















This Memorandum of Exploration and Mining Lease and Option to Purchase Agreement
was executed before me on ___________________________, 2011, by Manfred Ruf..










____________________________________________

Notary Public











27




--------------------------------------------------------------------------------




EXHIBIT E

To

Eagleville Property

Exploration and Mining Lease and Option to Purchase Agreement




NOTICE OF NON-RESPONSIBILITY







When recorded return to:




Mountain Gold Exploration, Inc.

Attn: Thomas E. Callicrate

PO Box 21146

Reno, Nevada 89515




NOTICE OF NON-RESPONSIBILITY




Pursuant to NRS 108.234, Mountain Gold Exploration, Inc. a Nevada Corporation
and Lane A. Griffin hereby give notice that this Notice of Non-Responsibility
(the “Notice”) is made on behalf of the Owner, Owner will not be responsible for
materials furnished to or labor performed on the Eagleville Property unpatented
lode mining claims listed in Exhibit A, as well as any future unpatented lode
mining claims located and recorded within the Area of Interest as described in
Exhibit A attached which are located in Mineral County, Nevada, the county
recording and BLM filing information for which is more particularly described in
Exhibit A attached to and by reference incorporated in this Notice.




1.

The owner of the Property is Mountain Gold Exploration, Inc. and Lane A.
Griffin.




2.

The Owner has granted certain rights in the Property to Rarus Minerals Inc.




3.

The Owner will not be responsible for any buildings or other improvement
constructed on the

Property by the Lessee or its assigns, successors or sub-lessees.




4.

For purpose of this Notice the addresses of the Owner and the lessee are:




This notice pertains to any work performed by or at the request of Rarus
Minerals Inc., a Nevada corporation or any of its employees, contractors,
subcontractors, parents or subsidiary corporations, assignees, or other
providers of services and materials to the unpatented lode mining claims.




Dated this 13th day of December, 2011




If to Owner:

Mountain Gold Exploration, Inc.

PO Box 21146

Reno, NV 89515

775-849-1985




Delivery of all Data to:

Mountain Gold Exploration, Inc.

760 Brenda Way

Washoe Valley, Nevada 89704




and




Lane A. Griffin and Associates

321 Spokane Street

Richland, Washington, 99354




If to Lessee:

Rarus Minerals Inc.

2850 W. Horizon Ridge Parkway

Suite 200

Henderson, NV 89052

Phone: (702) 430-4610

Fax: (702) 430-4501





28




--------------------------------------------------------------------------------

MOUNTAIN GOLD EXPLORATION, INC

A Nevada Corporation







By: /s/ Thomas Callicrate           

Thomas E. Callicrate, President







LANE A. GRIFFIN

Individual




By: /s/ Lane Griffin                    

Lane A. Griffin







STATE OF NEVADA

)

) SS

COUNTY OF MINERAL

)




On this _________ day of ________________________, 2011 personally appeared
before me, a Notary Public, Thomas E. Callicrate, President of Mountain
Exploration, Inc., a Nevada Corporation, who acknowledged that he executed the
within Notice of Non-Responsibility.







IN WITNESS THEREOF I have hereunto set my hand and official seal.




My Commission Expires:




________________________________

NOTARY PUBLIC




STATE OF NEVADA

)

) SS

COUNTY OF MINERAL

)




On this _________ day of ________________________, 2011 personally appeared
before me, a Notary Public, Lane A. Griffin, an Individual, who acknowledged
that he executed the within Notice of Non-Responsibility.




IN WITNESS THEREOF I have hereunto set my hand and official seal.




My Commission Expires:

________________________________

NOTARY PUBLIC








29


